Title: From Thomas Jefferson to Francis Lewis, 9 February 1786
From: Jefferson, Thomas
To: Lewis, Francis



Dr. Sir
Paris Feb. 9. 1786.

Finding it impossible to get good and genuine Madeira wine here I have concluded it most convenient to import it from America, and particularly from New York where it is generally to be had good, and may be sent readily by the packet. The acquaintance I have had the honor of having formerly with you encourages me to trouble you with this commission, and the rather as nobody knows better how to chuse what is good. I would prefer that which is of the nut quality, and of the very best. If you will be so good as to send me a pipe of such, by the packet or any better opportunity, I shall be much obliged to you. Your bill drawn on me for the amount of cost, charges &c. shall be honoured. You are the best judge whether it would come better in bottles, or in a cask: and if in a cask, whether the precaution of one cask within another be necessary. I have the honour to be with the highest esteem Dear Sir your most obedient humble servt,

Th: Jefferson

